AO 106A (08/18) Application for a Warrant by Telephone or Other Reliable Electronic Means


                                      UNITED STATES DISTRICT COURT
  AO 91 (Rev. 11/11) Criminal Complaint
                                                                         for the
                                        UNITED  STATES
                                            __________       DofISTRICT
                                                       District  __________ COURT
                                                                           for the
              In the Matter of the Search of  __________
                                             Eastern  District of) North
                                                           District  of __________
                                                                         Carolina
         (Briefly describe the property to be searched          )
          or identify the person by name and address)           ))        Case No.
                 United States of America
                                                                )
                             v.                                 ))
                JOSHUA KWAME ASANE                              ))      Case No. 5:20-MJ-1658-RN
                                                                  )
   APPLICATION FOR A WARRANT BY TELEPHONE                         ) OR OTHER RELIABLE ELECTRONIC MEANS
                                                                  )
        I, a federal law enforcement officer or an attorney for )the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
                            Defendant(s)
property to be searched and give its location):

                                                       CRIMINAL COMPLAINT
located in the                                 District of                                     , there is now concealed (identify the
           I, the complainant      in this case,
person or describe the property to be seized):   state that the following is true to the best of my knowledge and belief.
  On or about the date(s) of                    December 1, 2016                     in the county of             Cumberland               in the
        Eastern     District of      North Carolina       , the defendant(s) violated:
        The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
            Code Section                                                 Offense Description
              u evidence of a crime;
  8 U.S.C. § 1325(c);                     Marriage
              u contraband, fruits of crime, or otherFraud
                                                      items illegally possessed;
  18 U.S.C. § 1546(a)                                 Fraud and Misuse of Visas, Permits, and Other Documents
                 u property designed for use, intended for use, or used in committing a crime;
                 u a person to be arrested or a person who is unlawfully restrained.
          The search is related to a violation of:
             Code Section                                                               Offense Description

            This criminal complaint is based on these facts:
  please see attached affidavit
          The application is based on these facts:



           u Continued on the attached sheet.
            ✔ Delayed
           uu         notice
              Continued      of attacheddays
                         on the              (give exact ending date if more than 30 days:
                                         sheet.                                                                         ) is   requested under
              18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.


                                                                                                       Complainant’s
                                                                                                    Applicant’s        signature
                                                                                                                signature

 On this day, Bryan Moultis appeared before me                                 Bryan Moultis, Special Agent, HSI
                                                                                  Printed name name
                                                                                       Printed and title
                                                                                                     and title
 via reliable electronic means, was placed under oath,
Attested to by the applicant in accordance with the requirements of Fed. R. Crim. P. 4.1 over the telephone.
 and attested to the contents of this Complaint.

 Date:
Date:          June 23, 2020
                                                                                                             Judge’s
                                                                                                        Judge’s      signature
                                                                                                                signature

City
 Cityand
      andstate:
           state:            Raleigh, NC North Carolina
                                   Raleigh,                                    Robert T. Numbers   II, UnitedII,States
                                                                                         Robert T. Numbers,            MagistrateJudge
                                                                                                                 U.S. Magistrate   Judge
                                                                                                    Printed name name
                                                                                                         Printed and title
                                                                                                                       and title


                          Case 5:20-cr-00349-FL Document 1 Filed 06/23/20 Page 1 of 60
                  IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF NORTH CAROLINA

                                     AFFIDAVIT

      1.      I, Bryan T. Moultis (hereinafter “your affiant”), am a Special Agent (S/A)

of the Department of Homeland Security (DHS), Immigration and Customs

Enforcement (ICE), Homeland Security Investigations (HSI). I have been employed

over seven (7) years as a HSI S/A and have completed the DHS Federal Law

Enforcement Training Center (FLETC), Criminal Investigator Training Program

(CITP). I am currently assigned to the HSI Resident Agent in Charge Raleigh, North

Carolina Field Office (HSI RAC/RA) and my duties include conducting criminal

investigations for violations of Titles 8, 18, 19 and 21 of the United States Code, to

include violations of immigration offenses, in conjunction with the Document Benefit

Fraud Task Force (“DBFTF”), which investigates the manufacture and sale of

fraudulent Form I-551 Immigration and Naturalization Resident Alien Cards,

commonly known as green cards, as well as the fraudulent procurement of

immigration benefits, such as permanent residence in the United States. Prior to my

appointment as a HSI S/A, I was employed as civilian S/A with the Army Criminal

Investigation Command, Major Procurement Fraud Unit, for a period of two years,

where I performed sophisticated fraud and corruption investigations. Lastly, I am

currently a Field Grade Commissioned Officer in the US Army Reserves at the rank

of Major and am intricately familiar with matters relating to the US Army.



                                           1
GD


           Case 5:20-cr-00349-FL Document 1 Filed 06/23/20 Page 2 of 60
      2.       This affidavit is made in support of a criminal complaint for Joshua

Kwame Asane (herein after referred to as JOSHUA ASANE) for violations of Title 8

United States Code, Section 1325(c) – Marriage Fraud, and 18 USC 1546 – Fraud and

Misuse of Visas, Permits, and Other Documents (herein after referred to as the

SUBJECT OFFENSES) that have been committed by JOSHUA ASANE.

       3.      Because this affidavit is being submitted for the limited purpose of

securing an arrest warrant, your affiant has set forth only those facts that your

affiant believes are necessary to establish probable cause to believe that the

SUBJECT OFFENSES occurred within the Eastern District of North Carolina and

were perpetrated by JOSHUA ASANE.

                                  INVESTIGATION

      4.       Beginning in or around April of 2019, Special Agents of Homeland

Security Investigations (HSI), U.S. Army Criminal Investigation Division (CID), and

U.S. Citizenship and Immigration Services, Fraud Detection and National Security

(UUSCIS/FDNS), began conducting a criminal investigation into the activities of an

organized group of U.S. Military Members (both active and separated), and foreign

nationals primarily from Ghana, Nigeria and the United Kingdom engaging in

fraudulent marriages in order for the soldiers to obtain Basic Allowance for Housing

(BAH), and for the foreign nationals to obtain Lawful Permanent Residence (LPR),

which they would not normally be entitled to.

      5.       A related grand jury investigation regarding the Organization began on


                                           2
GD


            Case 5:20-cr-00349-FL Document 1 Filed 06/23/20 Page 3 of 60
October 17, 2019 1, and is continuing through the date of this affidavit to include a

superseding indictment returned on April 21, 2020. 2

      6.      Between approximately May 15, 2019, and January 7, 2020, the

government issued grand jury subpoenas to more than 10 individuals or entities

seeking records relating to marital relationships and knowledge of fraudulent

marriages taking place in Cumberland County, within the Eastern District of North

Carolina, and elsewhere.

      7.      The Investigation has focused on whether, during the period of

approximately January 13, 2015, to the present, various individuals associated with

the Organization have committed criminal offenses, including violations, of Title 18

United States Code, Sections 371 (conspiracy), 8 U.S.C. Section 1325(c) (marriage

fraud), 18 U.S.C. Section 2 (aiding and abetting), 8 U.S.C. 1324(a)(1)(A)(iv) (harboring

aliens), 18 U.S.C. 1546(a) (visa fraud), 18 U.S.C. 1015(a) (false statements relating to

naturalization, citizenship, or alien registry), 18 U.S.C. Section 641 (theft of

government property), and 18 U.S.C. 1512(c)(2) (tampering with a victim, witness or

informant).

      8.      On or about December 1, 2016, JOSHUA ASANE engaged in a civil

marriage ceremony to A.D.B., a United States Citizen and active member of the U.S.

Military in Cumberland County, North Carolina, within the Eastern District of North



1
 See Indictment Ebenezer Yeboah Asane, et. al. 5:19-CR-423 (1-4), Attached as Exhibit “A”
2See Superseding Indictment Ebenezer Yeboah Asane, et. al. 5:19-CR-423 (1, 3-12), Attached
as Exhibit “B”
                                            3
GD


           Case 5:20-cr-00349-FL Document 1 Filed 06/23/20 Page 4 of 60
Carolina.

      9.       On or about December 29, 2016, JOSHUA ASANE, completed a

Supplemental Information for Spouse Beneficiary Form (Form I-130A) to the United

States Citizenship and Immigration Services (USCIS). At the time he completed the

form he stated under penalty of perjury that:

                  a. his name is Joshua Kwame Asane

                  b. his current address is XXX Petre Road, Chesapeake, Virginia,

                     23325

                  c. his previous address was 6632 Brookstone Lane, Apt 303,

                     Fayetteville, North Carolina.

                  d. he was born in Breman Bedum, Ghana.

                  e. he is employed at Norfolk State University, Norfolk, VA

      10.      On or about December 28, 2017, A.D.B. submitted a Petition for Alien

Relative (Form I-130) on behalf of JOSHUA ASANE to USCIS. On or about January

3, 2018, USCIS received the petition.

      11.      At the time A.D.B. completed and submitted the I-130 Petition, A.D.B.

      stated the following:

                  a. She resided at 6632 Brookstone Lane, Apt. 303, Fayetteville, NC.

                  b. That she and JOSHUA ASANE were married in Cumberland

                     County on December 1, 2016.

                  c. A.D.B. stated that she was employed by the U.S. Army, stationed


                                           4
GD


            Case 5:20-cr-00349-FL Document 1 Filed 06/23/20 Page 5 of 60
                     at Fort Bragg, NC.

                d. JOSHUA ASANE’s physical address was 3154 Petre Road, Apt.

                     202, Chesapeake, VA.

                e. That JOSHUA ASANE was previously married to Agyeiwaa

                     Afriyie-Bediako, and stated they were divorced on March 3, 2016.

                f. That JOSHUA ASANE has two children by Afriyie-Bediako,

                     N.K.A., born XX-XX-2010, in Ghana, and J.K.A., born on XX-XX

                     2016, in Zambia.

                g. That JOHSUA ASANE, last entered the U.S. on or about January

                     14, 2016, with a non-immigrant visitor visa, and was authorized

                     to remain in the United States for a period not to exceed July 13,

                     2016.

                h. In Part 4. “Information About Beneficiary” (JOSHUA ASANE)

                     Question 59, asks…”If filling for your spouse, provide the last

                     address at which you physically lived together. If you never lived

                     together, type or print, “Never lived together” in Item Number

                     59.a. A.D.B. stated that she and JOSHUA ASANE physically

                     lived together at 6632 Brookstone Lane, Apr. 303, Fayetteville,

                     NC, from April 10, 2017 to present.

      12.    In support of the I-130 Petition the following documents were submitted

with the Petition:


                                            5
GD


         Case 5:20-cr-00349-FL Document 1 Filed 06/23/20 Page 6 of 60
                 a. Ghanaian Birth Certificate of JOSHUA ASANE

                 b. U.S. Birth Certificate of A.D.B.

                 c. Divorce Decree from Ghana between JOSHUA ASANE and

                    Afriyie-Bediako.

                 d. U.S. Uniformed Service Identification Card in the name of

                    JOSHUA ASANE issued March 9, 2017.

                 e. U.S. Military Identification Card in the name of A.D.B.

                 f. Letter of support written by T.E. (the mother of A.D.B.)

                 g. Staged photographs of JOSHUA ASANE and A.D.B.

                 h. Copy of Application, License and Certificate of Marriage between

                    JOSHUA ASANE and A.D.B.

                 i. Letter of support submitted by Samuel M. Agyapong, attesting to

                    the bono fides of the marital relationship between JOSHUA

                    ASANE and A.D.B. 3

                 j. Servicemembers’ Group Life Insurance Election and Certificate of

                    coverage,   listing   JOSHUA       ASANE    as   the   100   percent

                    beneficiary. 4

                 k. Residential Lease Agreement, dated April 10, 2017, at the




3 Samuel M. Agyapong is a defendant in Superseding Indictment Ebenezer Yeboah Asane,
et. al. 5:19-CR-423 (1, 3-12), Attached as Exhibit “B”

4On or about February 5, 2018, A.D.B. changed the “primary” beneficiary to her mother
(T.E.), and listed JOSHUA ASANE as the ‘secondary”
                                           6
GD


          Case 5:20-cr-00349-FL Document 1 Filed 06/23/20 Page 7 of 60
                     Brookstone Apartment Community for the lease of apartment

                     303, located at 6632 Brookstone Lane, Fayetteville, NC, listing

                     JOSHUA ASANE and A.D.B. as tenants.

      13.      On or about December 29, 2017, JOSHUA ASANE concurrently

submitted an Application to Register Permanent Residence or Adjust Status (Form

I-485) with USCIS, based on the underlying I-130 Petition filed by his U.S. citizen

spouse.

      14.      On or about October 31, 2019, Ebenezer Yeboah Asane (the brother of

JOSHUA ASANE) was arrested in the Northern District of Alabama (NDAL), based

on the first indictment issued on October 17, 2019, in the Eastern District of North

Carolina.

      15.      On or about May 25, 2020, your affiant conducted a noncustodial,

voluntary interview of A.D.B. who is an active member of the U.S. Military. A.D.B.

was identified as being the spouse of JOSHUA ASANE and part of a marriage fraud

conspiracy in Cumberland County, NC and elsewhere. As a result of the interview,

A.D.B. stated the following:

            a. A.D.B. was introduced to JOSHUA ASANE sometime in 2016, after she

               was approached by Ebenezer Asane who was introduced to her through

               a third party co-conspirator (hereinafter referred to as C.D.) that was

               also in the same military unit as A.D.B.

            b. A.D.B. stated that Ebenezer Asane “pitched” her the idea of getting out


                                           7
GD


            Case 5:20-cr-00349-FL Document 1 Filed 06/23/20 Page 8 of 60
        of the barracks, by “doing the interview” (post marriage). After thinking

        about the offer and opportunity to get out of the barracks she told

        Ebenezer Asane that she would do it. Ebenezer Asane told A.D.B. that

        she would be getting married to his brother (JOSHUA ASANE).

     c. A.D.B. and JOSHUA ASANE were married in December of 2016.

     d. A.D.B. stated that the first time she met JOSHUA ASANE was on

        December 1, 2016, at the Cumberland County Court house parking lot

        the day they entered into the marriage. At that time Ebenezer Asane

        told A.D.B. to wear her military uniform, A.D.B. stated she did not know

        why at the time.

     e. A.D.B. stated that she had never communicated with JOSHUA ASANE

        via telephone or text messages prior to the wedding.

     f. A.D.B. stated that she was told by Ebenezer Asane that she would not

        have to have sex with JOSHUA ASANE. A.D.B. stated that she did not

        kiss JOSHUA ASANE at the conclusion of the wedding ceremony.

     g. A.D.B. stated that Ebenezer Asane took photographs outside of the jail

        after the ceremony. A.D.B. stated she found out later that they were

        taken for the purpose of submitting with the Immigration paperwork.

     h. A.D.B. stated that Ebenezer Asane printed out some immigration forms

        and showed them to A.D.B. Ebenezer Asane stated that they needed

        some time to go by (between the marriage ceremony and filing the


                                     8
GD


     Case 5:20-cr-00349-FL Document 1 Filed 06/23/20 Page 9 of 60
        immigration forms) to “make the marriage appear more authentic).”

     i. A.D.B stated the she was contacted by Ebenezer Asane and directed to

        travel to his apartment in order to complete the immigration paperwork.

     j. A.D.B. stated that She never communicated with JOSHUA ASANE and

        that Ebenezer Asane provided her a “questionnaire” (via email) while

        she was deployed and told her to memorize it.

     k. Your affiant asked A.D.B. if she was the actual person to file the

        paperwork with USCIS or if someone else had completed it on her

        behalf. She stated at the time the paperwork was filed, she was on a

        tour to Korea. She stated JOSHUA ASANE would tell her what he was

        doing. Your affiant asked A.D.B. if JOSHUA ASANE had power of

        attorney to conduct business on her behalf, she stated “no.”

     l. A.D.B. was asked if she had been to JOSHUA ASANE’s apartment in

        Virginia and what the address was. A.D.B. stated it was “3175” but

        could not recall the address. A.D.B. stated the only time she was at

        JOSHUA ASANE’s apartment is the date that they were scheduled for

        the immigration interview with USCIS in Virginia.

     m. A.D.B. stated that she was not involved in the completion or

        submission of the immigration paperwork.          A.D.B. stated that

        Ebenezer Asane was interacting with JOSHUA ASANE throughout

        the process to complete the forms and submit them to USCIS.

                                     9
GD


     Case 5:20-cr-00349-FL Document 1 Filed 06/23/20 Page 10 of 60
            n. A.D.B. stated that Ebenezer Asane asked her to include JOSHUA

              ASANE on her lease, however A.D.B. did not want to. Instead she photo

              shopped JOSHUA ASANE’s name and information into the lease, and

              then gave it to Ebenezer Asane for submission to USCIS.


      16.     On May 26, 2020, A.D.B. voluntarily completed a “Request for

Withdrawal of Petition for Alien Relative,” Pursuant to Title 8 CFR 103.2(b)(6), which

stated…” I A.D.B. filed a Petition for Alien Relative, (I-130) on behalf of JOSHUA

ASANE with the U.S. Citizenship and Immigration Services on or about or before

January 3, 2018. I hereby request the withdrawal of that petition for the following

reason:”… “The marriage is not legitimate. We’ve never engaged in sexual relations

or any forms of intimacy. I married Joshua to receive BAH to move off post.”

      17.     On or about May 26, 2020, A.D.B. recorded a telephone conversation

between herself and C.D. In the telephone call, A.D.B. asked if C.D. remembered

introducing her to the “African people.”        C.D. responded affirmatively and

corroborated the information that was initially provided by A.D.B. to your affiant.

      18.     On or about June 2, 2020, your affiant provided a “ruse” subpoena to

individual A.D.B. to make it appear that she was called to testify in a grand jury

proceeding. A.D.B. provided a copy of the subpoena via text message to JOSHUA

ASANE.

      19.     On or about June 2, 2020, A.D.B. recorded a telephone conversation

between herself and JOSHUA ASANE regarding the “ruse” Grand Jury subpoena.

                                         10
GD


         Case 5:20-cr-00349-FL Document 1 Filed 06/23/20 Page 11 of 60
During the conversation A.D.B. asked JOSHUA ASANE what she would say during

questioning at a grand jury proceeding. A.D.B. asked JOSHUA ASANE, “I don’t even

know what your favorite color is.” JOSHUA ASANE did not respond to the question

and told A.D.B. “let me look at the subpoena, and I’ll call you back.”

      20.    On June 17, 2020, your affiant contacted A.D.B. to ensure she was okay

and to check in. During that time, A.D.B. informed your affiant she had a recording

of Ebenezer Asane who had called her about the “ruse” subpoena.

      21.    Your affiant has conducted a review of the recording and determined

that the recording disclosed that Ebenezer Asane spoke at length about the case

against him and coached A.D.B. on how to handle testifying pursuant to the grand

jury subpoena – to include what A.D.B. should and should not say, including any

potential questions regarding the marital relationship with JOSHUA ASANE.

      22.    A.D.B. asked if Ebenezer Asane talked to his brother (JOSHUA

ASANE). Ebenezer Asane stated the day he came home; he called his brother who

had informed him that A.D.B. was under suspicion. Ebenezer Asane wanted to talk

to A.D.B. to ensure she was prepared to go before a Grand Jury and answer questions.

Ebenezer Asane stated he was prepared to have others provide support. Ebenezer

Asane stated to A.D.B. that she could tell investigators that she did not want to talk,

but investigators would try to use a Grand Jury to force her to talk. Ebenezer Asane

told A.D.B. to say “stuff” that make sense that nobody can say otherwise.




                                          11
GD


         Case 5:20-cr-00349-FL Document 1 Filed 06/23/20 Page 12 of 60
      23.    A.D.B. expressed that she was worried that investigators had something

that she was unaware and was worried about saying something in front of the Grand

Jury that wasn’t necessarily true. Ebenezer Asane asked A.D.B., “Ask yourself what

they got.” A.D.B. did not respond and Ebenezer Asane assured A.D.B. that they

“didn’t have shit” on her, so she should not worry. Ebenezer Asane stated if they ask

you questions about your husband’s brother, you guys did not talk about money

exchanges or promises of any kind.

      24.    Ebenezer Asane also coached A.D.B. on how to answer questions about

text communications through Ebenezer Asane to explain that she was merely using

him to get to her husband so that the communication was easily explained away.

      25.    Ebenezer Asane told A.D.B. to keep his/her answers simple and short.

Ebenezer Asane stated that they will ask A.D.B. if they (A.D.B. and JOSHUA

ASANE) had “…sex after…after they got married, and all that…and you tell them

yeah, we do it before and after...it doesn’t even matter.”

      26.    Ebenezer Asane asked A.D.B. if she has thought of how she was going

to testify. A.D.B. stated she talked to JOSHUA ASANE and that he had said the

same thing that Ebenezer Asane was telling her.

      27.    Ebenezer Asane concluded, stating to A.D.B. that he would prepare

written questions for her that she could expect to be asked in the grand jury.

Ebenezer Asane stated that he would send the written questions to A.D.B. so she

could review them and they could go over the responses.


                                           12
GD


         Case 5:20-cr-00349-FL Document 1 Filed 06/23/20 Page 13 of 60
                                              CONCLUSION

           28.     Based on all of the foregoing, I, Bryan T. Moultis, believe that there is

   ample probable cause to conclude that Joshua Kwame Asane is in fact guilty of

   marriage fraud, in violation of Title 8 United States Code, Section 1325(c)), and visa

   fraud in violation of Title 18 United States Code, Section 1546(a), and respectfully

   ask that the Court issue a warrant ordering his arrest for such crimes.

           Further, your Affiant sayeth not.


                                           ________________________________
                                           Bryan Moultis
                                           Special Agent
                                           Homeland Security Investigations


    On this
Pursuant      _____
          to Rule  4.1day  of Federal
                       of the June, 2020,   Special
                                      Rules of        Agent
                                               Criminal        Bryanthe
                                                         Procedure,    Moultis,    appeared
                                                                          affiant appeared      before
                                                                                            before      me
                                                                                                    me via
    via reliable
reliable electronicelectronic
                     means, wasmeans,
                                 placed was
                                        underplaced   under
                                               oath, and      oath,
                                                         attested     andcontents
                                                                  to the   attested   to the
                                                                                   of this    contents
                                                                                           written       of
                                                                                                   affidavit.
    thisJune
Dated:   Affidavit
              23, 2020

_________________________________________
  ________________________________
  ROBERT
Robert        T. NUMBERS,
       T. Numbers,  II         II.
  United
United     States
       States      Magistrate
              Magistrate Judge Judge




                                                      13
   GD


              Case 5:20-cr-00349-FL Document 1 Filed 06/23/20 Page 14 of 60
                                     Exhibit A




                     UNITED STATES DISTRICT COURT
                  EASTERN DISTRICT OF NORTH CAROLINA
                           WESTERN DIVISION

                              No.b:
                              NO
                              NO
                              NO5:


UNITED STATES OF AMERICA                      )
                                              )
             v.                               )     INDICTMENT
                                              )
EBENEZER YEBOAH ASANE                         )
 alHa"Ben"                                    )
SAMUEL SIMON SR"{IIA                          )
JAMES ERNEST EKOW ARTHUR                      )
ERNEST ATTA GYASI                             )


                               General Allegations

      At all times relevant to this Indictment:

       1.    The Immigration and Nationality Act (INA) governs the immigration

laws of the United States.

       2.    Pursuant to the INA, foreign-born nationals are not permitted to

permanently reside    in the United   States unless they were lawful permanent

residents.

       3.    Under the INA, a foreigrr-born national who is married to a United

States citizen can obtain lawful permanent resident status in the United States if the

marriage was entered into in good faith; and the United States citizen did not enter

into the marriage in exchange for something of value, such as money; and the United




                                          1

     Case 5:19-cr-00423-FL *SEALED* Document1 Filed lollTltg Page 1 of 14
         Case 5:20-cr-00349-FL Document 1 Filed 06/23/20 Page 15 of 60
states citizen did not enter into the marriage for the purpose of enabling the foreigtr

national to obtain legal permanent resident status in the United States.

      4.       The Unitetl States Citizenship and Immigration Services OSCIS) is an

agency of the United States Department of Homeland Security and is charged            with

processing applications for immigration benefits such as lawful permanent residence.

      5.       A foreign-born nationa-l who is seeking to become a lawful permanent

resident of the united states on the basis of marriage to a United states citizen is

required to cornplete and submit to the USCIS an Application to Register Permanent

Residence or Adjust status (Form I-485). The foreign-born national is required to sign

the Form I-485 certifying, under penalty ofperjury, that the information provided by

the foreigl-born national, including information about the foreign'born national's

spouse, is   true and correct and that the foreig:n-born national is admissible to the

United States pursuant to the INA.

      6.       In order for   a foreign-born natronal to   obtain permanent resident status

on the basis of marriage to a United States citizen, the United States citizen spouse

is required to fiIe a Petition for Alien Relative (Form I-130) on behalf of the foreign-

born national ln the Form I-130, the spouse is required to certifir that he or she is in

fact a United States citizen, to provide certain background information about the

marriage (such as the location of the marital residence) and to certify that the

marriage was not entered into for purposes                 of   evading immigration laws.

Additionally, certain supporting documentation is also required to be submitted




                                              2

    Case 5:19-cr-00423-FL *SEALED* Document 1 Filed 1OlL7l19 Page 2 ot L4
        Case 5:20-cr-00349-FL Document 1 Filed 06/23/20 Page 16 of 60
conteEporaneously with the Form I-130, to include, but not limited to, a copy ofthe

marriage certificate, and Biographic Information (Form G-325)'

      T.UponreceiptoftheForml-48SandtheFormI'l30,theUSCISbegins
an official proceeding to determine whether to grant the petition. A Report of
                                                                               Medical

Examination and Vaccination Record (Form I-693) and an Affidavit ofSupport (Form

I-864) on behalf of the foreigrr-born national .are also required to be frled with the

USCIS to ensure that the foreign-born national has no communicable diseases, and

wiII not become    a   public charge in the United States'

      g.      As part of the offrcial proceeding, the     usclS    conducts interviews with

the foreigrr-born national and the united states citizen spouse in order to determine

the validity of the claimed marriage

      9.      If   a foreigrr-born national's application is approved by the USCIS, the

foreign-born national is accorded "conditional' lawful permanent resident status for

a period of two years. Generally, with,rn 90 days of the two year anniversary of the

issuance of conditional lawful permanent residence, the foreign-born national and

United States citizen fi.Ie a Petition to Remove Conditions on Residence (Form I-751)

with the USCIS to remove the conditional status of the foreign-born national. The

foreign-born national and the United States citiZen must estabiish that the marriage

was entered into        in   good faith.   A marital   interview   is   conducted   at   USCIS's

discretion.

       10. If and when the Form I-751 is approved, the conditions of the foreign-
born national's residence are removed, resulting in unconditional lawful permanent



                                               ,3

     Case 5:19-cr-00423-FL *SEALED* Document1 Filed 7O177179 Page 3 of L4
        Case 5:20-cr-00349-FL Document 1 Filed 06/23/20 Page 17 of 60
residence status. This status authorizes the foreign-born national to permanently

reside and lawfully work in the United States.

       11.   For purposes ofthis conspiracy, there are three general roles that apply.

             a. The first role is the non-immisrant alien. He or she wants to illegally
      immigrate to the United States or stay in the United States by fraudulent
      adjustment of his/her immigration status. The alien needs to frnd a sham
      petitioner willing to marry the alien, either through his or her own accord, or
      through the assistance of a facilitator.
             b. The second role is the faci[tator. The facilitator is the leader of the
      conspiracy. He or she plans, organizes, and profits the most from the success
      of the illegal scheme. The facilitators provide assistance in the country of
      origin, transit countries, and in the United States. Some examples of services
      provi.ded and profrted by facilitators are employers, Iandlords, persons acting
      as legal counsel, public notaries, money remitters, translators, tax preparers,
       and money launderers.
             c. The third role is the support. The most comrnon example under the
      support role is a United States citizen who is recruited to act as a sham spouse
      for the alien. The sham spouse is paid money, usually in increments, for
      foliowing through with each step of the adjudication process described above.
      Another example ofsupport is a person who provides an Affrdavit of Financial
      Support [Form I-864]. In some instances, the support role may be conducted
      by an unwitting citizen.

       L2.   The defendant, EBENEZER YEBOAH ASANE alVa"Ben", was born in

Ghana, and is a Naturalized United States citizen.

      13.    The defendant, SAMUEL SIMON SR/,IIA, was a foreigrr born national,

currently residing in Boston, Massachusetts.

       14.   The defendant, JAMES ERNEST EKOW AiTHUR, was a foreign born

nationa-I, currently residing in DI Paso, Texas.

      15.    The defendant, ERNEST ATTA GYASI, was born in Ghana, and is a

Naturalized United States citizen, currently residing in Brooklyn, New york.



                                           4

    Case 5:19-cr-00423-FL .SEALED* Document 1 Filed tOlLTlLg Page 4 of 14
       Case 5:20-cr-00349-FL Document 1 Filed 06/23/20 Page 18 of 60
       16.   I]ndercover OfEcer 1 and Undercover Officer 2 are United States

Citizens.

                                    COUI T ONE

      Paragraphs 1-16 ofthe Generai Allesations section above are incorporated and

re-al1eged herein by reference.

      Beginning in or around April of 2019 and continuing through on or about the

date ofthis Indictment, in the Eastern District of North Carolina and elsewhere, the

defendants, EBENEZER YEBOAH ASANE , aJWa "Ben" , SAMUEL SIMON SRAHA,

JAMES ERNEST EKOW ARTHUR, and ERNEST ATTA GYASI did knowingly and

wil1fuIly combine, conspire, confederate, and agree with other persons known and

unknown to the Grand Jury to commit certain offenses against the United States,

that is, to knowingly enter into a marriage for the purpose of evading provisions of

the immigration laws, namely Title 8, United States Code, Sections 1154 and 1186a,

which provisions restrict the availability of lawful permanent resident status, applied

for on the basis of marriage to a United States citizen to those foreigrr-born nationals

who have entered into the marriage in good faith, not in exchange for something of

value, and not for the purpose of proburing the foreign-born national's admission as

an immigrant, in violation of Title 8, United States Code, Section 1325(c).

                       PURPOSE OF THE CONSPIRACY

      It was the purpose   of the conspiracy for the defendants, EBENEZER     YEBOAH

ASANE, alkla"Ben", SAMUEL SIMON SRAIIA, JAMES ERNEST EKOW ARTHUR,

and ERNEST ATTA GYASI, along with others known and unknown to the Grand



                                          5

    Case 5:19-cr-00423-FL *SEALED* Document         1
                                              Filed IO1ITt:.g page 5 of 14
        Case 5:20-cr-00349-FL Document 1 Filed 06/23/20 Page 19 of 60
Jury, to induce United States citizens to enter into sham marriages with foreign-born

nationals for the purpose of evading United States immigration laws and obtaining

lawful permanent residence status for otherwise inadmissible foreign-born nationals.



      The manner and means by which the defendants, EBENEZER YEBOAH

ASANE, alkla"Ben" , SAMUEL SIMON SRAHA, JAMES ERNEST EKOW ARTHUR,

and ERNEST ATTA GYASI, and their co-conspirators, sought to accomplish the

purpose of the conspiracy included, among other things, the following:

      Defendant, EBENEZER YEBOAH ASANE, alkla "Ben" induced Undercover

Officer 1 ('UC1), a member of the United Sta)tes mifitary, to enter into a fraudulent

marriage   with a foreign born national. The purpose of the marriage was           to

fraudulently qualify SRAHA, for immigration benefits, including lawful permanent

resident status in the United States.

      It was further part ofthe conspiracy that the defendants, ASANE and SRAIIA,

would prepare and submit immigration applications and supporting documentation

on behalf of SRAI{A and UC1 to the USCIS knowing the marriage was fraudulent

and entered into to evade provisions ofthe immigration iaws.

      It was further part of the conspiracy that UC1, once married to SRAHA, would

apply for and receive Basic Allowance for Housing   (BAtf   and Basic Allowance for

Subsistence (BAS) from the United States military, benefrts    that UC1 would not
normally be entitled to without being married.




                                         6

    Case 5:19-cr-00423-F L *SEALED* Document 1 Filed 1,0lt7l19 page 6 of 14
       Case 5:20-cr-00349-FL Document 1 Filed 06/23/20 Page 20 of 60
      It   was further part of the conspiracy, that   UCl was solicited by    defendant

ASANE to frnd other United States citizens that would be amenable to engaging in

sham marriages to foreign nationals for the purpose of obtaining lawful permanent

resident status for the foreign national and BAH and BAS for the military member.

UC1 introduced Undercover Offrcer 2 ("UC2") to ASANE.

      Defendant, ASANE facilitated the sham marriage between UC1 and SRAIIA

and UC2 and ARTHUR in Cumberland County, North Carolina.

                                   OVERTACTS

      In furtherance of the conspiracy and in order to accomplish the purpose and

object thereof, the defendants, EBENEZERYEBOAH ASANE, alVa"Ben", SAMUEL

SIMON SRAHA, JAMES ERNEST EKOW ARTHUR, ANd ERNEST ATTA GYASI,

and co-conspirators did commit, and cause to commit, among others, at least one of

the followrng overt acts:

       1.     On or about April 29, 2019, ASANE drove his silver Mercedes-Benz to

the Dunkin Donuts Restaurant located at Fort Bragg, Cumberland County, North

Carolina, to meet with UC1.    At the meeting, ASANE told UC1 that he arranges
marriages between soldiers and aliens, boasti-ng that he had a one-hundred percent

success   rate. ASANE explained to UC1 how the immigration process would work and

what UCl was required to do. ASANE told UCl that she would be engaging in a

sham marriage to ASANE's "brother" for the purpose of getting his green card.

ASANE told UCl that she could live offpost and receive BAH and BAS, in exchange

for engaging in the fraudulent marriage to ASANE's "brother." ASANE told UC1 that



                                          '1


     Case 5:19-cr-00423-FL *SEALED* Document          1   Filed 70117179 page Z ot L4
           Case 5:20-cr-00349-FL Document 1 Filed 06/23/20 Page 21 of 60
ASANE's "brother" would pay for    fifty to seventy percent of the rent, utilities   and

furniture for her apartment. ASANE told UC1 that if she was able to be deployed

overseas ASANE could "make her big money''. ASANE told UC1        that all she needed

was a lease from New York, and tell the military that her husband is moving to New

York, and she would receive $4,000 per month in BAII plus salary, totaling eight to

nine thousand dollars per month.

        2.   On or about May 17, 2019, ASANE and SIIALLA drove to the
Cumberland County, North Carolina, courthouse in a Dodge Ram Tluck.

        3.   On or about May 17,2019, UC1 and SRAHA participated            in a civil
marriage ceremony and got married      in Cumberland County, North Carolina.         The

marriage ceremony was witnessed by ASANE and another individual known to the

Grand   Jury.   SRAHA provided UC1 with an envelope containing receipts for the

marriage certificate and the Magistrate's fee.

        4.   On or about May 17, 2019, ASANE took photographs with his cellular

telephone with posed photos of SRAIIA and UC1 outside ofthe Cumberland County

Magistrate's Office.

      5.     On or about July 9, 2019; ASANE transmitted via cellular phone a    "Iist'

to UCl that included basic questions that were asked during a marriage interview

with United States Citizenship and Immigration Services.

      6,     On or about July 10, 2019, ASANE drove his silver Mercedes-Benz to

the Coffee Scene Coffee Shop, located in Fayetteville, NC and met with UC1 and UC2.

At the meeting ASANE told UCl atd, UC2 they need to discuss "important things


                                          8

     Case 5:19-cr-00423-FL *SEALED* Document 1 Filed 70l17ltg Page 8 of 14
        Case 5:20-cr-00349-FL Document 1 Filed 06/23/20 Page 22 of 60
first," "money and the documentation". UC1 and UC2 asked ASANE who UC2 was

marrying, his brother or cousin? ASANE told UC1 and UC2 that when he say's

"brother" he means most of them are his cousins. ASANE told UC1 and UC2 that

once they obtain the Ieases    for the apartments to include the "persons" (meaning the

husband) narne on the lease "to cover your tracks". ASANE toid UC1 and UC2 to

start communicating with their sergeants to notiff them they are getting married "to

make   it   look more   legit." ASANE told UC1 and UC2 that if their command      asked

where their husbands were from, to not say Ghana or Africa, and to say they are from

Jamaica, so "it won't raise eyebrows."

       ASANE asked UC1 arrd UC2 "how much they were looking for? ASANE ageed

to pay UC1 and UC2 two thousand dollars in cash to fiIe the paperwork, and when

the aliens received their cards they would receive another two thousand dollars each,

for a total of94,000 each. ASANE told UC     I and UC2 that he has helped ten to fifteen

people and "they a1l got    their stuff."

       7.      On or about August 1, 2019, ASANE, ARTHUR anil GYASI arrived at

the Cumberland County courthouse in Fayetteville, North Carolina, driving a silver

Mercedes-Benz and met       with UC1 and UC2. ARTHUR and UC2 entered the court

house and completed the marriage license application. ARTHUR paid              the   960

processing fee.

       8.      On or about August 1,2019, ASANE, ARTHUR and GYASI arrived at

the Cumberlaad County Magistrates Office, Fayetteville, North Carolina driving the

silver Mercedes-Benz. ASANE, ARTHUR, GYASI, UC1 and UC2 aII entered the


                                            9

     Case 5:19-cr-00423-FL "SEALED* Document 1 Filed 10/17119 Page 9 of 14
            Case 5:20-cr-00349-FL Document 1 Filed 06/23/20 Page 23 of 60
Magistrate's Office and UC2 and.ARTHUR entered into a civil marriage ceremony.

GYASI signed as a witness on the Application, License, and Certificate of Marriage

in foont of the Magistrate.

      9.     On or aboutAugust L,Z}L9,ASANE, ARTHUR and GYASI, drove                inthe

silver Mercedes-Benz to       El   Cazador Restaurant, Iocated   in   FayetteviJle, North

Carolina. ASANE gave UC1 and UC2 an envelope containing $4,000 in cash for the

frrst of two payments for their respective marriages to SRAIIA and ARTHUR.

       10.   On or about September 25, 2079, ASANE, UC1 and UC2 met at the

Coffee Scene Coffee Shop, located     in Fayetteville, North Carolina. ASANE provided

UC1 and UC2 with envelopes that contained the original Ghana passport and birth

certificate of SRAHA and the original Ghana passport and              birth certificate of
ARTHUR. AII in violation of Title 18, United States Code, Section 371.

                                       COUNT T\ilO

      Paragraphs 1-16 ofthe GeneralAlleeations section above are incorporated and

re-alleged herein by reference.

      On or about May 17, 2079, in the Eastern District of North Carolina and

elsewhere, the defendant, SAMIIEL SIMON SRAHA, did knowingly and unlawfully                  '




enter into a marriage for the purpose of evading any provision of the immigration

Iaws, namely Title 8 United States Code, Sections 1154 and 1186a, which provisions

restrict the availability of lawful permanent resident status, applied for on the basis

of marriage to a United States citizen to those foreign-born nationals who have

entered into the marriage in good faith, not in exchange for something of value, and



                                            10
    case 5:19-cr-00423-FL *SEALED* Document 1 Filed 10/17119 page 10 of             14
       Case 5:20-cr-00349-FL Document 1 Filed 06/23/20 Page 24 of 60
not for the purpose of procuring the foreign-born national's admission as an
immigrant, in violation of Title 8, United States Code, Section 1325(c).

                                    COUNT THEEE

      Paragraphs   1- 16   of the General Allegations section above are incorporated and

re-alleged herein by reference.

      On or about August 1, 2019, in the Eastern District of North Carolina and

elsewhere, the defendant, JAMES ERNEST EKOW ARTHUR, did knowingly and

unlawfully enter into a marriage for the purpose of evading any provision of the

immigration laws, namely Title 8 United States Code, Sections 1154 and 1186a,

which provisions restrict the availability oflawful permanent resident status, applied

for on the basis of marriage to a United States citizen to those foreign-born nationals

who have entered into the marriage in good faith, not in exchange for something of

value, and not for the purpose of procurilg the foreign-born national's admission as

an immigrant, in violation of Title 8, United States Code, Section 1325(c).

                                     COUNT FOUR

      Paragraphs 1-16 ofthe General Alleeations section above are incorporated and

re-alleged herein by reference.

      On or about August 1, 2019, in the Eastern District of North Carolina and

elsewhere, the defendant, ERNEST AT"TA GYASI, did aid and abet JAMES ERNEST

EKOW ARTHUR, to knowingly and unlawfully enter into a marriage for the purpose

of evading any provision of the immigration laws, namely Title 8 United States Code,

Sections 1154 and 1186a, which provisions restrict          the availability of lawful

                                                                                           I

                                            11                                             I



    Case 5:19-cr-00423-F L *SEALED* Document 1 Filed 1,0/17119 Page 11 of 14
       Case 5:20-cr-00349-FL Document 1 Filed 06/23/20 Page 25 of 60                       I
permanent resident status, applied for on the basis of marriage to a United States

citizen to those foreign-born nationals who have entered into the marriage in good

faith, not in exchange for something of value, and not for the purpose of procuring the

foreign-born national's admission as an immigrant, in violation of Title 8, United

States Code, Sections 1325(c) and 2.

                                    COUNT FTVE

Paragraphs 1-16 of the General Alleeations section above are incorporated and re-

alleged herein by reference.

      From in or around April of 2019, and continuing through in or around the date

of this Indictment, in the Eastern District of North Carolina and elsewhere, the

defendants EBENEZER YEBOAH ASANE, alkla "Ben," did encourage and induce

aliens, namely, SAMUEL SIMON SRAHA and JANIES ERNEST EKOW ARTIfUR,

to come to, enter and reside in the United States, knowing and in reckless disregard

of the fact that such coming to, entry, and residence     in the United States was in

violation of law, in violation of fitle 8 United States Code, Section 132a(a)(1)(AXiv).




                     [remainder of page intentionally Ieft blank]




                                           72

     Case 5: 19- cr -00423-FL *SEALED*
                                   DocumentL Filed LOlITltg Page L2of L4
         Case 5:20-cr-00349-FL Document 1 Filed 06/23/20 Page 26 of 60
                             FORFEITURE AILEGATION

      Each named defendant is given notice that all of the defendant's interest in all

property specified herein is subject to forfeiture.

      Upon conviction of one or more of the offense(s) set forth       in Count(s)   Three,

Five or Six, the defendant shall forfeit to the United States, pursuant to Title 18,

United States Code, Section 982(aX6)     -
       (1) any conveyance, including any vessel, vehicle, or aircraft used           in   the

commission of the said offense(s); and

       (2) any property, real or personal, that constitutes, or       is derived from or
traceable to the proceeds obtained directly or indirectly from the commission of the

said offense(s), or that was used to facilitate, or intended to be used to facilitate, the

commission of the said offense(s).

      The forfeitable property includes, but is not limited to:

      (a) The gross proceeds personally obtained by defendant ASANE in an amount

          of at least $8,000; and

      (b) 2017 Mercedes Benz, silver     in color, VIN: WDDZF4JB7TIA055943, North

          Carolina License Plate Number EBX-1614, registered             in the name of
          Ebenezer Yeboah Asane.

      If any of the above-described forfeitable property,       as a result of any act or

omission of a defendant --

   (1)    cannot be located upon the exercise ofdue diligence;

   (2)    has been transferred or sold to, or deposited with, a third    parff;

                                             13

     Case 5:19-cr-00423-FL *SEALED* Document          l-   Filed 10/1711-9 Page 13 of 14
         Case 5:20-cr-00349-FL Document 1 Filed 06/23/20 Page 27 of 60
   (3)   has been placed beyond the jurisdiction of the court;

   (4)   has been substantially diminished in value; or

   (5)   has been commingled with other property which cannot be divided without

          difficulty;

it is the intent of the United States, pursuant to Title 21, United States Code, Section

803(p), to seek forfeiture of any other property of said defendant up to the value of

the forfeitable property described above.




                                        A TRUE BILL
                                                                       REDACTED VERSION
                                                               Pursuant to the E-Government Act and he
                                                                 fuderal rules,lhe unredacted version of
                                                                this document has been filed under seal
                                        FOREPERSON             '


                                        DArE:       to   /tc   /tq


ROBERT J. HIGDON, JR.
United States Attorney




                                            74

     Case 5: l-9- ct -00423-FL
                               *SEALED* Document 1 Filed 1-0/17119 Page L4 oI L4
         Case 5:20-cr-00349-FL Document 1 Filed 06/23/20 Page 28 of 60
                                      Exhibit B
                        -
                           UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF NORTH CAROLINA
                                 WESTERN DIVISION

                                   NO . 5:19-CR-423-lFL         FILED IN OPEN COURT
                                   NO . 5:19-CR-423-3FL         ON    U ~ Sl l{)     SB
                                                                     Peter Moore, Jr., Clerk
                                   NO . 5:19-CR-423-4FL
                                                                     US District Court
                                   NO. 5:19-CR-423-5rL.              Eastern District of NC




      UNITED STATES OF AMERICA                    )
                                                  )       SUPERSEDING
                   v.                             )       INDICTMENT
                                                  )
      EBENEZER YEBOAH ASANE                       )
       a/k/a "Ben"                                )
      JAMES ERNEST EKOW ARTHUR                    )
      ERNEST AITA GYASI                           )
      SAMUEL MANU AGYAPONG                        )
                                                  )
                                                  )
                                                  )
                                                  )
                                                  )
                                                  )
                                                  )
                                                  )

                                  General Allegations

      At all times relevant to this Indictment:

      1.    The Immigration and Nationality Act (INA) governs the immigration

laws of the United States.




   Case 5:19-cr-00423-FL *SEALED* Document 122 Filed 04/21/20   Page 1 of 32

    Case5:19-cr-00423-FL
    Case 5:20-cr-00349-FL Document
                          Document171
                                   1 Filed 06/23/20
                                       Filed 06/15/20Page
                                                      Page291of
                                                              of60
                                                                 32
                      -                                     -
       2.    Pursuant to the INA, foreign-born nationals are not permitted to

permanently reside in the United States unless they were lawful permanent

residents.

      3.     Under the INA, a foreign-born national who is married to a United

States citizen can obtain lawful permanent resident status in the United States if the

marriage was entered into in good faith; and the United States citizen did not enter

into the marriage in exchange for something of value, such as money; and the United

States citizen did not enter into the marriage for the purpose of enabling the foreign

national to obtain legal permanent resident status in the United States.

      4.     The United States Citizenship and Immigration Services (USCIS) is an

agency of the United States Department of Homeland Security and is charged with

processing applications for immigration benefits such as lawful permanent residence.

      5.     A foreign-born national who is seeking to become a lawful permanent

resident of the United States on the basis of marriage to a United States citizen is

required to complete and submit to the USCIS an Application to Register Permanent

Residence or Adjust Status (Form I-485). The foreign-born national is required to sign

the Form I-485 certifying, under penalty of perjury, that the information provided by

the foreign-born national, including information about the foreign-born national's

spouse, is true and correct and that the foreign-born national is admissible to the

United States pursuant to the INA.

      6.     In order for a foreign-born national to obtain permanent resident status

on the basis of marriage to a United States citizen, the United States citizen spouse


                                          2

   Case 5:19-cr-00423-FL *SEALED* Document 122 Filed 04/21/20 Page 2 ot 32

    Case5:19-cr-00423-FL
    Case 5:20-cr-00349-FL Document
                          Document171
                                   1 Filed 06/23/20
                                       Filed 06/15/20Page
                                                      Page302of
                                                              of60
                                                                 32
                                                             -
is required to file a Petition for Alien Relative (Form I-130) on behalf of the foreign-

born national. In the Form I-130, the spouse_is required to certify that he or she is in

fact a United States citizen, to provide certain background information about the

marriage (such as the location of the marital residence) and to certify that the

m.arnage was not entered into for purposes of evading immigration laws.

Additionally, certain supporting documentation is also required to be submitted

contemporaneously with the Form I-130, to include, but not limited to , a copy of the

marriage certificate, and Biographic Infork ation (Form G-325).

      7.     Upon receipt of the Form I-485 and the Form I-130, the USCIS begins

an official proceeding to determine whether to grant the petition. A Report of Medical
       (




Examination and Vaccination Record (Form l-693) and an Affidavit of Support (Form

I-864) on behalf of the foreign-born national are also required to be filed with the

USCIS to ensure that the foreign-born national has no communicable diseases, and

will not become a public charge in the United States.

      8.     As part of the official proceeding, the USCIS conducts interviews with

the foreign-born national and the United States citizen spouse in order to determine

the validity of the claimed marriage.

      9.     If a foreign-born national's application is approved by the USCIS , the

foreign-born national is accorded "conditional" lawful permanent resident status for

a period of two years. Generally, within 90 days of the two year anniversary of the

issuance of conditional lawful permanent residence, the foreign-born national and

United States citizen file a Petition to Remove Conditions on Residence (Form 1-751)



                                           3

   Case 5:19-cr-00423-FL *SEALED* Document 122 Filed 04/21/20 Page 3 of 32

    Case5:19-cr-00423-FL
    Case 5:20-cr-00349-FL Document
                          Document171
                                   1 Filed 06/23/20
                                       Filed 06/15/20Page
                                                      Page313of
                                                              of60
                                                                 32
                                                             -
with the USCIS to remove the conditional status of the foreign-born national. The

foreign-born national and the United States citizen must establish that the marriage

was entered into in good faith . A marital interview is conducted at USCIS's

discretion.

       10.    If and when the Form 1-751 is approved, the conditions of the foreign-

born national's residence are removed, resulting in unconditional lawful permanent

residence status. This status authorizes the foreign-born national to permanently

reside and lawfully work in the United States.

       11.    Aliens who seek to marry United States citizen soldiers for the purpose

of obtaining lawful permanent residence do so because soldiers are in a unique

environment which USCIS and the Department of Defense (DOD) place an emphasis

on expediting the process. Further, a'liens who seek an immigration benefit, such as

lawful permanent residence, know soldiers receive a Basic Allowance for Housing

(BAH) stipend typically in the form of $1000.00 (or higher depending on location) a

month so that the soldier can live off post as opposed to living in their assigned

barracks room. Married Soldiers also receive additional pay based on deployments

to include Family Separation Pay. In some cases, the facilitator will encourage the

soldier to claim their spouse is living in an area with a higher BAH rate such as New

York City; New York City's BAH rate is nearly t hree times higher than Fayetteville,

NC.

       12.    Soldiers who get manied, regardless to an alien or civilian, are required

to enroll their newly acquired spouses in the Defense Enrollment Eligibility



                                           4

   Case 5:19-cr-00423-FL *SEALED* Document 122 Filed 04/21/20 Page 4 of 32

      Case5:19-cr-00423-FL
      Case 5:20-cr-00349-FL Document
                            Document171
                                     1 Filed 06/23/20
                                         Filed 06/15/20Page
                                                        Page324of
                                                                of60
                                                                   32
                                                               -
Reporting System (DEERS).          This allows the spouse access to DOD issued

Identification Cards, which allow them on any military installation, the ability to

utilize military aircraft to fly (from installation to installation), access to health care

at any military installation and/or civilian care provider that accepts TRICARE

health insurance, and other benefits .

      13.    For purposes of this conspiracy, there are three general roles that apply.

             a. The first role is the non-immigrant alien. He or she wants to illegally
      immigrate to the United States or stay in the United States by fraudulent
      adjustment of his/her immigration status. The alien needs to find a sham
      petitioner willing to marry the alien, either through his or her own accord, or
      through the assistance of a facilitator .
             b. The second role is the facilitator. The facilitator is the leader of the
      conspiracy. He or she plans, organizes, and profits the most from the success
      of the illegal scheme. The facilitators provide assistance in the country of
      origin, transit countries, and in the United States. Some examples of services
      provided and profited by facilitators are employers, landlords, persons acting
      as legal counsel, public notaries, money remitters, translators, tax preparers,
      and money launderers.
             c. The third role is the support. The most common example under the
      support role is a United States citizen who is recruited to act as a sham spouse
      for the alien. The sham spouse is paid money, usually in increments, for
      following through with each step of the adjudication process described above.
      Another example of support is a person who provides an Affidavit of Financial
      Support [Form 1-864]. In some instances, the support role may be conducted
      by an unwitting citizen.

      14.    The defendant, EBENEZER YEBOAH ASA NE a/k/a "Ben," (hereinafter

"ASANE") was born in Ghana, and is a Naturalized United.States citizeri..

      15.    Individual S.S.S ., (hereinafter "S.S.S .") was a foreign born national,

formerly residing in Boston, Massachusetts.

      16.    The defendant, JAMES ERNEST EKOW ARTHUR, (hereinafter

"ARTHUR") was a foreign born national, currently residing in El Paso, Texas.

                                            s
   case 5:19-cr-00423-F L *SEALED* Document 122 Filed 04/21/20 P?ge 5 of 32

    Case5:19-cr-00423-FL
    Case 5:20-cr-00349-FL Document
                          Document171
                                   1 Filed 06/23/20
                                       Filed 06/15/20Page
                                                      Page335of
                                                              of60
                                                                 32
         17.     The defendant, ERNEST ATTA GYASI, (hereinafter "GYASI") was

born in Ghana, and is a Naturalized United States citizen, currently residing in

Brooklyn, New York.

         18.     The defendant, SAMUEL MANU AGYAPONG, a/k.Ja "Sammy Tuga",

"A.G.", (hereinafter "AGYAPONG") was born in Ghana, and is a Naturalized United

States citizen, was residing in Fayetteville, North Carolina, and a member of the

United States military.

         19.    The    defendant,

                  was a United States citizen, and a member of the United States

military.

         20.    The defendant,                                                 was born

in Ghana, and was a nonimmigrant visitor for pleasure authorized to remain in the

United States for a period not to exceed

         21.    The defendant,                                                      was

born in Nigeria, had an immigration status of a nonimmigrant student and resided

in -

         22.    The defendant,                                                      was

born in Ghana, had the immigration status of Lawful Permanent Resident, and

resided in the

         23 .   The defendant,                                              (hereinafter

                was a United States citizen, and a member of the United States military.




                                             6

       case 5:19-cr-00423-FL *SEALED* Document 122 Filed 04/21/20 Page 6 of 32

        Case5:19-cr-00423-FL
        Case 5:20-cr-00349-FL Document
                              Document171
                                       1 Filed 06/23/20
                                           Filed 06/15/20Page
                                                          Page346of
                                                                  of60
                                                                     32
           24.     The defendant,                                                         was a

    United States citizen, and member of the United States military.

           25.     The defendant,

-                was born in Ghana, is a citizen of the                  and resided in-



    -                             had an immigration status of a nonimmigrant visitor for

    pleasure and was authorized to remain in the United States for a period not to exceed



          26.      Individual J.L.T. (hereinafter "J.L.T.") is a United States citizen.

          27.      Individual A.M.L. (hereinafter "A.M.L.") is a United States citizen.

          28.      Undercover Officer 1 and Undercover Officer 2 are United States

    Citizens.

                                          ~OQNTONE

          Paragraphs 1-28 of the General Allegations section above are incorporated and

    re-alleged herein by reference.

          Beginning in or around April of 2019 and continuing through on or about the

    date of this Indictment, in the Eastern District of North Carolina and elsewhere, the

    defendants, EBENEZER YEBOAH ASANE, a/k/a "Ben," JAMES ERNEST EKOW

    ARTHUR, ERNEST ATTA GYASI and individual S.S.S., did knowingly and willfully

    combine, conspire, confederate, and agree with other persons known and unknown to

    the Grand Jury to commit certain offenses against the United States in violation of -

    'I\tle 8, United States Code, Section 1325(c), that is , to knowingly enter into a

    marriage for the purpose of evading provisions of the immigration laws.


                                                 7

       case 5:19-cr-00423-FL *SEALED* Document 122 Filed 04/21/20 Page 7 of 32

        Case5:19-cr-00423-FL
        Case 5:20-cr-00349-FL Document
                              Document171
                                       1 Filed 06/23/20
                                           Filed 06/15/20Page
                                                          Page357of
                                                                  of60
                                                                     32
                                                             -
                       PURPOSE OF THE CONSPIRACY

      It was the purpose of the conspiracy for the defendants, EBENEZER YEBOAH

ASANE, a/k/a "Ben", JAMES ERNEST EKOW ARTHUR, and ERNEST ATTA

GYASI, along with others known and unknown to the Grand Jury, to induce United

States citizens to enter into sham marriages with foreign-born nationals for the

purpose of evading United States immigration laws and obtaining lawful permanent

residence status for otherwise inadmissible for eign-born nationals.

                MANNER AND MEANS OF THE CONSPIRACY

      The manner and means by which the defendants, EBENEZER YEBOAH

ASANE, a/k/a "Ben", JAMES ERNEST EKOW ARTHUR,                    and ERNEST ATTA

GYASI, and their co-conspirators, sought to accomplish the purpose of the conspiracy

included, among other t~ings, the following:

      Defendant, EBENEZER YEBOAH ASANE, a/k/a "Ben" induced Undercover

Officer 1 ("UCl"), a member of the Unit ed States military, to enter into a fraudulent

marriage with a foreign born national. The purpose of the marriage was to

fraudulently qualify S.S .S ., for immigration benefits, including lawful permanent

resident status in the United States.

      It was further part of the conspiracy that the defendants, ASANE and S.S .S.,

would prepare . and submit immigration applications and supporting documentation

on behalf of S.S.S. and UCl to the USCIS knowing the marriage was fraudulent and

entered in to to evade provisions of the immigration laws.




                                          8
   case 5:19-cr-00423-FL *SEALED* Document 122 Filed 04/21/20 Page 8 of 32

    Case5:19-cr-00423-FL
    Case 5:20-cr-00349-FL Document
                          Document171
                                   1 Filed 06/23/20
                                       Filed 06/15/20Page
                                                      Page368of
                                                              of60
                                                                 32
                                                            -
      It was further part of the conspiracy that UCl, once married to S.S.S., would

apply for and receive Basic Allowance for Housing (BAH) and Basic Allowance for

Subsistence (BAS) from the United States military, benefits that UCl would not

normally be entitled to without being married.

      It was further part of the conspiracy, that UCl was solicited by defendant

ASANE to find other United States citizens that would be amenable to engaging in

sham marriages to foreign nationals for the purpose of obtaining lawful permanent

resident status for the foreign national and BAH and BAS for the military member.

UCl introduced Undercover Officer 2 ("UC2") to ASANE.

      Defendant, ASANE facilitated the sham maniage between UCl and S.S.S. and

UC2 and ARTHUR in Cumberland County, North Carolina.

                                  OVERT ACTS

      In furtherance of the conspiracy and in order to accomplish the purpose and

object thereof, the defendants, EBENEZER YEBOAH ASANE, a/k/a "Ben," JAMES

ERNEST EKOW ARTHUR, and ERNEST ATTA GYASI, and co-conspirators did

commit, and cause to commit, among others, at least one of the following overt acts:

      1.    On or about April 29, 2019, ASANE drove his silver Mercedes-Benz to

the Dunkin Donuts Restaurant located at Fort Bragg, Cumberland County, North

Caro\ina, to meet with UCL At the meeting, ASANE told UCl that he arranges

marriages between soldiers and aliens, boasting that he had a one-hundred percent

success rate. ASANE explained to UCl how the immigration process would work and

what UCl w·as required to do. ASANE told UCl that she would be engaging in a


                                          9

   case 5:19-cr-00423-FL *SEALED"* Document 122 Filed 04/21/20        Page 9 of 32

    Case5:19-cr-00423-FL
    Case 5:20-cr-00349-FL Document
                          Document171
                                   1 Filed 06/23/20
                                       Filed 06/15/20Page
                                                      Page379of
                                                              of60
                                                                 32
                                                           -
sham marriage to ASANE's "brother" for the purpose of getting his green card.

ASANE told UCl that she could live off post and receive BAH and BAS, in exchange

for engaging in the fraudulent marriage to ASANE's "brother." ASANE told UCl that

ASANE's "brother" would pay for fifty to seventy per~ent of the rent, utilities and

furniture for her apartment. ASANE told UCl that if she was able to be deployed

overseas ASANE could "make her big money". ASANE told UCl that all she needed

was a lease from New York, and tell the military that her husband is moving to New

York, and she would receive $4,000 per month in BAH plus salary, totaling eight to

nine thousand dollars per month.

      2.     On or about May 16, 2019, S.S.S. flew to Fayetteville, North Carolina.

ASANE picked up S.S.S. from the Fayetteville airport in ASANE's silver Mercedes-

Benz and drove S.S .S. back to ASANE's home.

      3.     On or about May 17, 2019, ASANE and S.S.S. drove to the Cumberland

County, North Carolina, courthouse in a Dodge Ram Truck.

      4.     On or about May 17, 2019, UCl and S.S .S. participated in a civil

marriage ceremony and got marrie d in Cumberland County, North Carolina . The

marriage ceremony was witnessed by ASANE and another individual known to the

Grand Jury . S.S.S. provided UCl with an envelope containing receipts for the

marriage certificate and the Magistrate's fee.

      5.     On or about May 17, 2019, ASANE took photographs with his cellular

telephone with posed photos of S .S.S . and UC l outside of the Cumberland County

Magistrate's Office.


                                          10
   case 5:19-cr-00423-FL *SEALED * Document 122 Filed 04/21/20 Page 10 of 32

     Case5:19-cr-00423-FL
    Case  5:20-cr-00349-FL Document
                            Document171
                                     1 Filed
                                        Filed06/23/20
                                              06/15/20 Page
                                                        Page38
                                                             10ofof60
                                                                    32
                                                            -
       6.     On or about July 9, 2019, ASANE transmitted via cellular phone a ''list"

to UCl that included basic questions that were asked during a marriage interview

with United States Citizenship and Immigration Services.

       7.     On or about July 10, 20 19, ASANE drove his silver Mercedes-Benz to

t he Coffee Scene Coffee Shop, located in Fayetteville, NC and met with UCl and UC2.

At the meeting ASANE told UCl and UC2 they need to discuss "important things

first," "money and the documentation." UCl and UC2 asked ASANE who UC2 was

marrying, his brother or cousin? ASANE told UCl and UC2 that when he say's

"brother" he means most of them are his cousins. ASANE told UCl and UC2 that

once they obtain the leases for the apartments to include the "persons" (meaning the

husband) name on the lease "to cover your tracks." ASANE told UCI and UC2 to

start communicating with their sergeants to notify them they are getting married "to

make it look more legit." ASANE told UCl and UC2 that if their command asked

where their husbands were from, to not say Ghana or Africa, and to say they are from

Jamaica, so "it won't raise eyebrows."

      8.     ASANE asked UCl and UC2 "how much they were looking for? ASANE

agreed to pay UCl and UC2 two thousand dollars in cash to file the pap erwork, and

when the aliens received their cards they would receive another two thousand dollars

each, for a total of $4,000 each. ASANE told UCl and UC2 that he has helped ten to

fifteen people and "they all got their stuff."

      9.     On or about August 1, 2019, ASANE , driving ARTHUR and GYASI in

his silver Mercedes-Benz, arrived at the Cumberland County courthouse in


                                            11
   case 5:19-cr-00423-FL *SEALED* Document 122 Filed 04/21/20 Page 11 of 32

     Case5:19-cr-00423-FL
    Case  5:20-cr-00349-FL Document
                            Document171
                                     1 Filed
                                        Filed06/23/20
                                              06/15/20 Page
                                                        Page39
                                                             11ofof60
                                                                    32
                                                              -
Fayetteville, North Carolina, and met with UCl and UC2.            ARTHUR and UC2

entered the court house and completed the marriage license application. ARTlIUR

paid the $60 processing fee.

       10.    On or about August 1, 2019, ASANE , ARTHUR and GYASI arrived at

the Cumberland County Magistrates Office, Fayetteville, North Carolina driving the

silver Mercedes-Benz. ASANE, ARTHUR, GYASI, UCl and UC2 all entered the

Magistrate's Office and UC2 and ARTHUR entered into a civil marriage ceremony.

GYASI signed as a witness on the Application, License, and Certificate of Marriage

in front of the Magistrate.

       11.    On or about August 1, 2019, ASANE, ARTHUR and GYASI, drove in the

silver Mercedes-Benz to El Cazador Restaurant, located in ·Fayetteville, North

Carolina. ASANE gave UCl and UC2 an envelope containing $4,000 in cash for the

first of two payments for their respective marriages to ~          nd ARTHUR.

       12.    On or about September 25, 2019, ASANE, UCI and UC2 met at the

Coffee Scene Coffee Shop, located in Fayetteville, North Carolina. ASANE provided

UCl and UC2 with envelopes that contained the original Ghana passport and birth

certificate of -        and the original Ghana passport and birth certificate of

ARTHUR.

       All in violation of Title 18, United States Code, Section 371.

                                   COUNT THREE

       Paragraphs 1-28 of the General Allegations section above are incorporated and

re-alleged herein by reference.


                                           12
   case 5:19-cr-00423-FL *SEALED* Document 122 Filed·04/21/20 Page 12 of 32

     Case5:19-cr-00423-FL
    Case  5:20-cr-00349-FL Document
                            Document171
                                     1 Filed
                                        Filed06/23/20
                                              06/15/20 Page
                                                        Page40
                                                             12ofof60
                                                                    32
      On or about August 1, 2019, in the Eastern District of North Carolina and

elsewhere, the defendant, JAMES ERNEST EKOW ARTHUR, did knowingly and

unlawfully enter into a marriage for the purpose of evading any provision of the

immigration laws, namely Title 8 United States Code, Sections 1154 and 1186a,

which provisions restrict the availability of lawful permanent resident status, applied

for on the basis of marriage to a United States citizen to those foreign-born nationals

who have entered into the marriage in good faith , not in exchange for something of

value, and not for the purpose of procuring the foreign-born national's admission as

an immigrant, in violation of Title 8, United States Code, Section 1325(c) .

                                   COUNT FOUR

      Paragraphs 1-28 of the General Allegations section above are incorporated and

re-alleged h~rein by reference.

      On or about August 1, 2019, in the Eastern District of North Carolina and

elsewhere, the defendant, ERNEST ATTA GYASI, did aid and abet James Ernest

Ekow Arthur, to knowingly and unlawfully enter into a marriage for the purpose of

evading any provision of the immigration laws, namely Title 8 United States Code,

Sections 1154 and 1186a, which provisions restrict the availability of lawful

permanent resident status, applied for on the basis of marriage to a United States
       '
citizen to those foreign-born nationals who have entered into the marriage in good

faith, not in exchange for something of value, and not for the purpose of procuring the

foreign-born national's admission as an immigrant, in violation of Title 8, United

States Code, Sections 1325(c) and 2.


                                          13
   case 5:19-cr-00423-FL *SEALED* Document 122 Filed 04/21/20 Page 13 of 32

     Case5:19-cr-00423-FL
    Case  5:20-cr-00349-FL Document
                            Document171
                                     1 Filed
                                        Filed06/23/20
                                              06/15/20 Page
                                                        Page41
                                                             13ofof60
                                                                    32
                                     COUNT FIVE

        Paragraphs 1-28 of the General Allegations section above are incorporated and

re-alleged herein by reference.

        From in or around April of 2019, and continuing through in or around the date

of this Indictment, in the Eastern District of North Carolina and elsewhere, the

defendants EBENEZER YEBOAH ASANE, a/kJa "Ben," did encourage and induce

aliens, namely, S.S.S. and James Ernest Ekow Arthur, to come to, enter and reside

in the United States, knowing and in reckless disregard of the fact that such coming

to, entry, and residence in the United States was in violation of law , in violation of

Title 8 United States Code, Section 1324(a)(l)(A)(iv).


                                     COUNT SIX

       Paragraphs 1-28 of the General Allegations section above are incorporated and

re-alleged herein by reference.

       On or about May 16, 2019, in the Eastern District of North Carolina and

elsewhere, the defendant EBENEZER YEBOAH ASANE, a/k/a "Ben," knowing and

in reckless disregard of the fact that a certain alien, S.S .S. , had come to, entered and

remained in the United States in violation of law, did transport and move said alien

within the United States by means of transportation and otherwise in furtherance of

such violation of law, in violation of Title 8 United States Code, Section

1324(a)(l) (A) (ii).




                                            14
   case 5:19-cr-00423-FL *SEALED* Document 122 Filed 04/21/20 Page 14 of 32

     Case5:19-cr-00423-FL
    Case  5:20-cr-00349-FL Document
                            Document171
                                     1 Filed
                                        Filed06/23/20
                                              06/15/20 Page
                                                        Page42
                                                             14ofof60
                                                                    32
                                   COUNT SEVEN
                                                               '1


      Paragraphs 1-28 of the General Allegations section above are incorporated and

re-alleged herein by reference .

      Beginning in or around January 2015, and continuing through on or about the

date of this Indictment, in the Eastern District of North Carolina and elsewhere, the

defendants,   EBENEZER YEBOAH ASANE,              a/k/a "Ben," SAMUEL MANU

AGYAPONG, a/k/a "Sammy Tuga,"




knowingly and willfully combine , conspire, confederate, and agree with other persons

known and unknown to the Grand Jury to commit certain offenses against the United

States in violation of Title 8, United States Code, Section 1325(c), that is, to

knowingly enter into a marriage for the purpose of evading provisions of the

immigration laws.

                        PURPOSE OF THE CONSPIRACY

      It was the purpose of the conspiracy for the defendants, ASANE, AGYAPONG,



along with others known and unknown to the Grand Jury, to induce United States

citizens to enter into sham marriages with foreign-born nationals for the purpose of

evading United States immigration laws and obtaining lawful permanent residence

status for otherwise inadmissible foreign-born nationals.




                                         15
   case 5:19-cr-00423-FL *SEALED* Document 122 Filed 04/21/20 Page 15 of 32

     Case5:19-cr-00423-FL
    Case  5:20-cr-00349-FL Document
                            Document171
                                     1 Filed
                                        Filed06/23/20
                                              06/15/20 Page
                                                        Page43
                                                             15ofof60
                                                                    32
                                                           -
                  MANNER AND MEANS OF THE CONSPIRACY

          The manner and means by which the defendants, ASANE, AGYAPONG,



and their co-conspirators, sought to accomplish the purpose of the conspiracy

included, among other things, the following:

       Defendants ASANE and AGYAPONG were best friends and knew each other

through the military and were both from Ghana . AGYAPONG engaged in a civil

marriage ceremony with-

       It was further part of the conspiracy that AGYAPONG, and-              would

prepare and submit immigration applications and supporting documentation on

behalf of-           to the USCIS knowing the marriage was fraudulent and entered

into to evade provisions of the immigration laws.

       Defendant ASANE while a member of the United States military entered into

a sham marriage with Defendant                        a foreign born national. The

purpose of the marriage was to fraudulently qualify                             for

immigration benefits, including lawful permanent resident status m the United

States.

      Defendants ASANE, and -                  solicited and recruited -        and

-            (members of the United States military) to engage in sham marriages to

foreign nationals and find other soldiers that would be willing to engage in sham

marriages in exchange for Basic Allowance for Housing (BAH) to move off post and




                                          16
    Case 5:19-cr-00423-FL *SEALED* Document 122 Filed 04/21/20       Page 16 of 32

     Case5:19-cr-00423-FL
    Case  5:20-cr-00349-FL Document
                            Document171
                                     1 Filed
                                        Filed06/23/20
                                              06/15/20 Page
                                                        Page44
                                                             16ofof60
                                                                    32
                                                            -
United States currency.    The foreign born nationals would be eligible for lawful

permanent residence through the petition of a United States citizen (the soldier) .

      Defendant ASANE, induced                     a member of the United States

military, to enter into a fraudulent marriage with a foreign born national.       The

purpose of the marriage was to fraudulently qualify -                for immigration

benefits, including lawful permanent resident status in the United States.

      It was further part of the conspiracy that ASANE,

would prepare and submit immigration applications and supporting documentation

on behalf of                            to the   users   knowing the marriage was

fraudulent and entered into to evade provisions of the immigration laws.

      Defendants ASANE,                             induced -           a member. of

the United States military, to enter into a fraudulent m arriage with a foreign born

national. The purpose of the marriage was to fraudulently qualify-                    for

immigi·ation benefits, including lawful permanent resident status in the United

States.

      It was further part of the conspiracy that ASANE,

                          would prepare and submit immigration applications and

supporting document ation on behalf of                                 to the   users
knowing .the marriage was fraudulent and entered into to evade provisions of the

immigration laws.




                                          17

   case 5:19-cr-00423-FL *SEALED* Document 122 Filed 04/21/20 Page 17 of 32

     Case5:19-cr-00423-FL
    Case  5:20-cr-00349-FL Document
                            Document171
                                     1 Filed
                                        Filed06/23/20
                                              06/15/20 Page
                                                        Page45
                                                             17ofof60
                                                                    32
                                                            -
                                  OVERT ACTS

      In furtherance of the conspiracy and in order to accomplish the purpose and

object thereof, the defendants, ASANE, AGYAPONG,

                                                                nd co-conspirators did

commit, and cause to commit, among ot hers, at least one of the following overt acts:

           SHAM MARRIAGE BETWEEN AGYAPONG AND -

      1.    In or around January 2015, AGYAPONG and                         agreed to

engage in the marriage and on or about January 13, 2015, AGYAPONG an~

engaged in a civil marriage ceremony and got married in the Bronx, New York.

     .2.     On or about May 1, 2015, USCIS received a Form I-130 filed by

AGYAPONG on behalf o                and a Form I-485 filed by

signed the application on or about April 30, 2015, under penalty of perjury.

Accompanying the Form I-485 were supp orting documents to include numerous

staged photographs of AGYAPONG an~                .

      3.    On or about December 21, 2015, AGYAPONG and -                       were

interviewed at the USeIS Office locat ed in New York, New York. Both attested under

oath they were married in good faith . As a result of the interview, USCIS approve d

the I-130 and the Form I-485. -          was granted conditional resident status in

the United States.

      4.    On or about November 7, 2017 , USeIS received a Form I-751 filed by

AGYAPONG andmllllttesting they were married in good faith and requesting

            removal of conditions on her resident status.     On January 14, 2019,


                                         18
   case 5:19-cr-00423-FL *SEALED* Document 122 Filed 04/21/20 Page 18 of 32

     Case5:19-cr-00423-FL
    Case  5:20-cr-00349-FL Document
                            Document171
                                     1 Filed
                                        Filed06/23/20
                                              06/15/20 Page
                                                        Page46
                                                             18ofof60
                                                                    32
                                                                 -
    USCIS approved the application and -                was granted permanent resident

    status.

                 SHAM MARRIAGE BETWEEN ASANE AND

          5.       In or around March of 2017, ASANE discussed with Individual A.M.L.

    that he was getting married and asked A.M.L. if she would attend.

          6.       On March 30, 2017, A.M.L. and J.L.T.                      attended the

    sham marriage of ASANE and                                Cumberland County, North

    Carolina. ASANE and                         engaged in a civil marriage ceremony and

    got married in Cumberland County, North Carolina . A.M.L. and J.L.T. -

-                signed the marriage license as witnesses.

          7.       On or about March 30, 2017, ASANE an

    photographs of the marriage.      Later that same day, ASANE,

    A.M.L. and J.L.T. travelled to ASANE's residence and took more staged photographs,

    and signed papers.

          8.       On or about March 30, 2017, while at the residence of ASANE, ASANE

    told A.M.L. that he was getting married to                        to help her get her

    citizenship, and that he could get his BAH increased becaus

    resided in

          9.       On July 26, 2017,                         was issued a United States

    Uniformed Services card (Identification and Privilege Card) based on the marriage

    and sponsorship of ASANE. As a result of being issued the card,

    was entitled to Tri-Care, access to the commissary, and to the base.


                                               19
       case 5:19-cr-00423-FL *SEALED* Document 122 Filed 04/21/20 Page 19 of 32

         Case5:19-cr-00423-FL
        Case  5:20-cr-00349-FL Document
                                Document171
                                         1 Filed
                                            Filed06/23/20
                                                  06/15/20 Page
                                                            Page47
                                                                 19ofof60
                                                                        32
       10.     On or about September 1, 2017,     Users received   a Form l-130 filed   by
ASANE on behalf of                          nd a Form I-485 filed by

                     signed the application on or about July 26, 2017, under penalty of

perJury .    Accompanying the Form I-485 were supporting documents to include

numerous staged photographs of ASANE an

       11.     On or about November 16, 2017, ASANE and ~                               ere

interviewed at the   USeIS   Office located in Durham, North Carolina. Both attested

under oath they were married in good faith . As a result of the interview,        users
approved the I-130 and the Form I-145 .                         was granted conditional

resident status in the United States.

       12.     On or about August 28, 2019, USCIS received a Form I-751 filed by




                           ATTEMPTED SHAM MARRIAGE

       13.     Beginning m or around July 2018, and continuing to in or around

December 2018, ASANE in the presence of AGYAPONG solicited S.T.H. , an

individual known to the Grand Jury, to marry his "cousin".

       14.     ASANE told S.T.H. t o "put a price on it", meaning what is it going to cost

to marry my cousin? She told ASANE she wanted $3,600 . ASANE agreed.

       15.     Shortly thereafter, S.T.H. and AGYAPONG were travelling together on

Fort Bragg as part of their duties when AGYAPONG stopped the vehicle and met

with ASANE in the parking lot of a wearhouse . AGYAPONG told S.T.H. that she



                                            20
   case 5:19-cr-00423-FL *SEALED*        Document 122 Filed 04/21/20 Page 20 of 32

     Case5:19-cr-00423-FL
    Case  5:20-cr-00349-FL Document
                            Document171
                                     1 Filed
                                        Filed06/23/20
                                              06/15/20 Page
                                                        Page48
                                                             20ofof60
                                                                    32
had to go with ASANE and two other individuals unknown to the Grand Jury.

AGYAPONG told S.T.H. that she was to go with ASANE today to get married to one

of t he individuals in ASANE's vehicle.

                SHAM MARRIAGE BETWEE

         16.    In or around May 2018, -           agreed to engage in a sham marriage

to -           in exchange for approximately $2,000.                  received a total of

$7 ,000 from ASANE during the marriage fraud conspiracy.

         17.    On or about May 22, 2018,                              ngaged in a civil

marriage ceremony and got married in Cumberland County, North Carolina.

         18.    On July 25, 2018, -          was issued a United States Uniformed

Services card (Identification and Privilege Card) based on the marriage and

sponsorship    ormllllll      As a result of being issued the card-         was entitled

to Tri-Care insurance, access to the commissru·y, and to the base.

        19.     On or about September 5, 2018, USCIS received a Form 1-130 filed by

~              n behal of -        and a Form I-485 filed by                       igned

the application on September 1, 2018, under penalty of perjury. Accompanying the

Form I-485 were supporting documents to include numerous staged photographs of




- )- 1  20.     Sometime on or before April 10, 2019, ASANE provided a list to

                          and coached them on how to prepare for the marital interview

scheduled to be conducted by USCIS examiners.
                                                                                  1




                                            21
    case 5:19-cr-00423-FL *SEALED* Document 122 Filed 04/21/20 Page 21 of 32

        Case5:19-cr-00423-FL
       Case  5:20-cr-00349-FL Document
                               Document171
                                        1 Filed
                                           Filed06/23/20
                                                 06/15/20 Page
                                                           Page49
                                                                21ofof60
                                                                       32
      21.    On or about April 10, 2019, -          -                were interviewed at

the USCIS Office located in Durham, North Carolina. Both attested under oath they

were married in good faith. As a result of the interview, USCIS approved the I-130

and the Form I-485. -         was granted conditional resident status in the United

States.

                SHAM MARRIAGE BETWEEN

      22.   In or around October 2018, -                approached -                about an

opportunity to make some extra money. ~                   sked -               if he would be

interested in getting married to a foreign national; in exchange, -               could move

out of the barracks and collect BAH.                              that he could not do it

because, he was already engaged to someone. -                 -       -            if he could

help him recruit other soldiers to engage in the sham marriages and he would be

compensated for recruiting others.

      23.    In or around October, 2018,                                       engaged in a

conversation and -       pitched the sham marriage scenario to ~                   o see if he

was interested and -         stated he would go through with the sham marriage.

      24.   In or around the end of October 2018,                         ,_            ,and

ASANE met at the Starbucks restaurant at the Cross Creek Mall, Fayetteville, North

Carolina, and discussed the specifics of the sham marriage between -                      and


--    25.    On or about October 29, 2018, ~            nd-

marriage ceremony during the marriage at the magistrate's office between -
                                                                          engaged in a civil




                                         22
   case 5:19-cr-00423-FL *SEA LED* Document 122 Filed 04/21/20 Page 22 of 32

    Case5:19-cr-00423-FL
   Case  5:20-cr-00349-FL Document
                           Document171
                                    1 Filed
                                       Filed06/23/20
                                             06/15/20 Page
                                                       Page50
                                                            22ofof60
                                                                   32
                          --
                    the marriage application and license was witnessed by -

                ave $1,200 in cash to -       at the Cumberland County courthouse as

payment in recruiting-              to engage in the marriage tc

        26.     After the marriage ceremony, ASANE and -                       instructed

-             to go to the soldier support center and enter                  biographical

information into the DEERS system, which would allow -                      to obtain an

Identification card, health care (Tricare) and ·other benefits.         ASANE also, told

-         · he would have to go to USCIS and apply for -                 itizenship.

       27.      Sometime in    October 2018, ASANE paid -                  approximately

$7,000 for .his participation in arranging the sham marriage between -                 and



-      All in violation of Title 18, United States Code, Section 371.


                                     COUNT EIGHT

       On or about March 30, 2017, in the Eastern District of North Carolina,

EBENEZER YEBOAH ASANE a/k/a                "Ben"   and

defendants herein, did knowingly and unlawfully enter into a marriage for the

purpose of evading a provision of the immigration laws of the United States, in

violation of Title 8, United States Code, Section 1325(c).

                                      COUNT NINE

       On or about July 26, 2017, in the Eastern District of North Carolina and

elsewhere, EBENEZER YEBOAH ASANE                 a/k/a "Ben", defendant herein, did

knowingly present an application required by the immigration laws of the United


                                            23
    Case 5:19-cr-00423 -FL *SEALED* Document 122 Filed 04/21/20 Page 23 of 32

      Case5:19-cr-00423-FL
     Case  5:20-cr-00349-FL Document
                             Document171
                                      1 Filed
                                         Filed06/23/20
                                               06/15/20 Page
                                                         Page51
                                                              23ofof60
                                                                     32
States which contained a false statement with respect to a material fact, namely,

ASANE falsely stated in Form I-130 that                            nd ASANE were

married in good faith, when in fact, as ASANE then knew, ASANE had knowingly

and unlawfully entered into a marriage wit                         for the purpose of

evading a provision of the immigration laws, in violation of Title 18, United States

Code, Section 1546(a).

                                     COUNT TEN

      On or about July 26, 2017, in the Eastern District of North Carolina and

elsewhere, EBENEZER YEBOAH ASANE                a/k.Ja "Ben", defendant herein, did

knowingly make a false statement under oath, in a case, proceeding, and matter

relating to, and under, and by virtue of a law of the United States relating to the

naturalization, citizenship, or registry of aliens, that is, ASANE claimed in

connection with Form I-130 that he was married in good faith t

a citizen of the country of Ghana, when in fact, as ASANE then knew, ASANE had

knowingly and unlawfully entered into a marriage witb                        for the

purpose of evading a provision of the immigration laws of the United States, in

violation of Title 18, United States Code, -Section 1015(a).




                                           24
  Case 5:19-cr-00423-FL *SEALED* Document 122 Filed 04/21/20        Page 24 of 32

    Case5:19-cr-00423-FL
   Case  5:20-cr-00349-FL Document
                           Document171
                                    1 Filed
                                       Filed06/23/20
                                             06/15/20 Page
                                                       Page52
                                                            24ofof60
                                                                   32
                                   COUNT TWELVE




                                 COUNT THIRTEEN

         In or around August 2019, in the Eastern District of North Carolina and

    elsewhere, EBENEZER YEBOAH ASANE a/k/a "Ben," and

-           defendants herein, did knowingly make under oath, and as permitted under

    penalty of perjury under Title 28, United States Code, Section 17 46, knowingly

    subscribe as true, a false statement in an application required by the immigration



                                           25
      Case 5:19-cr-00423-FL *SEALED* Document 122 Filed 04/21/20 Page 25 of 32

        Case5:19-cr-00423-FL
       Case  5:20-cr-00349-FL Document
                               Document171
                                        1 Filed
                                           Filed06/23/20
                                                 06/15/20 Page
                                                           Page53
                                                                25ofof60
                                                                       32
laws of the United States, and did present such application, which contained a false

statement with respect to a material fact, that is, ASANE and

falsely stated in Form I-751 that ASANE and .                      ere married in good

faith, when in fact, as they then knew, ASA NE and                      had knowingly

and unlawfully entered into a marriage for the purpose of evading a provision of the

immigration laws, in violation of Title 18, United States Code, Section 1546(a).

                               COUNT FOURTEEN

      From in or around March 2017, to on or about August 30, 2019, in the Eastern

District of North Carolina and elsewhere, EBENEZER YEBOAHASANE a/k/a "Ben,"

and                                defendants herein, did knowingly make a false

statement under oath, in a case, proceeding, and matter relating to, and under, and

by virtue of a law of the United States relating to the naturalization, citizenship, or

registry of aliens, namely, ASANE and                       !aimed in connection with

Form I-751 that they were married in good fai th , when in fact, as they then knew,

ASANE and                                      ad knowingly and unlawfully entered

into a marriage for the purpose of evading a provision of the i mmigration laws of the

United States, in violation of Title 18 United States Code, Section 1015(a).




                                          26
  case 5:19-cr-00423-FL *SEALED* Document 122 Filed 04/21/20 Page 26 of 32

    Case5:19-cr-00423-FL
   Case  5:20-cr-00349-FL Document
                           Document171
                                    1 Filed
                                       Filed06/23/20
                                             06/15/20 Page
                                                       Page54
                                                            26ofof60
                                                                   32
                                  27
Case 5:19-cr-00423-FL *SEALED* Document 122 Filed 04/21/20 Page 27 of 32

 Case5:19-cr-00423-FL
Case  5:20-cr-00349-FL Document
                        Document171
                                 1 Filed
                                    Filed06/23/20
                                          06/15/20 Page
                                                    Page55
                                                         27ofof60
                                                                32
                                  28
Case 5:19-cr-00423-FL *SEALED* Document 122 Filed 04/21/20 Page 28 of 32

 Case5:19-cr-00423-FL
Case  5:20-cr-00349-FL Document
                        Document171
                                 1 Filed
                                    Filed06/23/20
                                          06/15/20 Page
                                                    Page56
                                                         28ofof60
                                                                32
                                                                  -



                                 COUNT TWENTY ONE

       From in or around January 2015, and continuing through in or around the date

of this Indictment, in the Eastern District of North Carolina and elsewhere, the

defendant EBENEZER YEBOAH ASANE, a/k/a "Ben," did encourage and induce

                                                                                         and

                     to come to, enter and reside in the United States, knowing and in

reckless disregard of the fact that such coming to, entry, and residence in the United

States was in violation of law, in violation of Title 8 United States Code, Section

1324(a)(l)(A)(iv).


                                COUNT TWENTY TWO


       Beginning in or around January 2015 and continuing through January 2020,

in the Eastern District of North Carolina and elsewhere, the defendant SAMUEL MANU

AGYAPONG, a/k/a "Sammy Tuga" and "A.G.," willfully and knowingly did embezzle,

steal, purloin, and convert to defendant's use money, of a value exceeding $1,000, property of

the United States, in violation of Title 18, United States Code, Section 641.




                                             29

  Case 5:19-cr-00423-FL *SEALED* Document 122 Filed 04/21/20                Page 29 of 32

    Case5:19-cr-00423-FL
   Case  5:20-cr-00349-FL Document
                           Document171
                                    1 Filed
                                       Filed06/23/20
                                             06/15/20 Page
                                                       Page57
                                                            29ofof60
                                                                   32
                             COUNT TWENTY THREE


      On or about February 12, 2019, in the Eastern District of North Carolina, the

defendant, SAMUEL MAND AGYAPONG, a/k/a "Sammy Tuga" and "A.G.," did

corruptly attempt to obstruct, influence , and impede United States u. Ebenezer

YeboahAsane, Criminal Case 5:19-CR-423, an official proceeding, by trying to destroy

his cellular phone which contained recent marriage fraud related texts, in violation

of Title 18, United States Code, Section 1512(c)(2) .


                              COUNT 'IWENTY FOUR


      On or about J anaury 12, 2020, in Cumberland County, in the Eastern District

of North Carolina. Defendant, SAMUEL MANU AGYAPONG, a/k/a "Sammy Tuga"

and "A.G.," did knowingly, attempt to corruptly persuade _        , an individual known

to the Grand Jury, by telling -         not to divulge the true relationship between

defendant and -       with the intent to influence-          testimony in United States

v. Ebenezer Yeboah Asane, Criminal Case 5:19-CR-423, an official proceeding, m

violation of Title 18, United States Code Section 1512(b)(l).


                              COUNT 'IWENTY FIVE


      On or about January 14, 2020, in Cumberland County, in the Eastern District

of North Carolina. Defendant, SAMUEL MANU AGYAPONG, a/k/a "Sammy Tuga"

and "A.G.," did knowingly, attempt to corruptly persuade an individual known to the

Grand Jury,.       , to conceal and destroy text messages and other contents on her

cellular phone, with the intent to impair the objects' availability for use in United

                                          30

  Case 5:19-cr-00423-FL *SEALED* Document 122 Filed 04/21/20 Page 30 of 32

    Case5:19-cr-00423-FL
   Case  5:20-cr-00349-FL Document
                           Document171
                                    1 Filed
                                       Filed06/23/20
                                             06/15/20 Page
                                                       Page58
                                                            30ofof60
                                                                   32
States v. Ebenezer Yeboah Asane, Criminal Case 5:19-CR-423, an official proceeding,

in violation of Title 18, United States Code Section 1512(b)(2)(B).


                            FORFEITURE ALLEGATION


       Each named defendant is given notice that all of the defendant's interest in all

property specified herein is subject to forfeiture.

       Upon conviction of one or more of the offense(s) set forth in Count(s) Three,

Five or Six, the defendant shall forfeit to the United States, pursuant to Title 18,

United States Code, Section 982(a)(6) -

       (1) any conveyance, including any vessel, vehicle, or aircraft used m the

commission of the said offense(s); and

       (2) any property, real or personal, that constitutes, or is derived from or

traceable to the proceeds obtained directly or indirectly from the commission of the

said offense(s), or that was used to facilitate , or intended to be used to facilitate , t he

commission of the said offense(s).

      The forfEJitable property includes, but is not limited to:

      (a)    The gross proceeds personally obtained by defendant ASANE m an

amount of at least $8,000; and

      (b)     2017 Mercedes Benz, silver in color, VIN: WDDZF4JB7HA055943,

North Carolina License Plate Number EBX-1614, registered in the name of Ebenezer

Yeboah Asane.

      If any of the above-described forfeitable property, as a result of any act or

omission of a defendant -

                                             31

  Case 5:19-cr-00423-FL *SEALED* Document 122 Filed 04/21/20 Page 31 of 32

    Case5:19-cr-00423-FL
   Case  5:20-cr-00349-FL Document
                           Document171
                                    1 Filed
                                       Filed06/23/20
                                             06/15/20 Page
                                                       Page59
                                                            31ofof60
                                                                   32
       (1)   cannot be located upon the exercise of due diligence;

       (2)   has been transferred or sold to, or deposited with, a third party;

       (3)   has been placed beyond the jurisdiction of the court;

      (4)    has been substantially diminished in value; or

      (5)    has been commingled with other property which cannot be divided

without difficulty;

      it is the intent of the United States, pursuant to Title 21, United States Code,

Section 853(p), to seek forfeiture of any other property of said defendant up to the

value of the forfeitable property described above.




                                       A TRUE BILL
                                              REDACTED VERSION
                                      Pursuant to the E-Govemment Act and the
                                       federal rules , the unredacted version of   ··~_"_A,_:,_ -~· .. . .l.
                                      this document has been filed under seal.               _,,_
                                        FOREPERSON'



                                       DATE :        L.f   /;.1 /J.ol,()


      ROBERT J. HIGDON, JR.
      United States Attorney



      B~Q_--
      Assistant United States Attorney




                                          32
 Case 5:19-cr-00423-FL *SEALED* Document 122 Filed 04/21/20 Page 32 of 32
    Case5:19-cr-00423-FL
   Case  5:20-cr-00349-FL Document
                           Document171
                                    1 Filed
                                       Filed06/23/20
                                             06/15/20 Page
                                                       Page60
                                                            32ofof60
                                                                   32
